NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2009-3272
KYO R. JH|N,
` Petitioner,
V.
OFFiCE OF PERSONNEL |ViANAGEMENT,
Respondent. _
Petition for review of the Merit Systerns Protection Board in
DC0841090172-|-1.
ON N|OTION
0 R D E R
Kyo R. Jhin moves for an extension of time to file a brief
Upon consideration thereof,
|T 18 ORDERED THAT:
The motion is granted Jhin’s brief is due within 60 days of the date of filing of
this order
_ FOR THE COURT
0CT 1 5 2009
lsi Jan Horba|\/,_
1 iml5ezte”W f f Jan Horba|y '
C|erk
cc: Kyo R. Jhin ll
Russeii A. shuins, Esq. u"iiPli£§i)€r?AE%i§?:ii9irF°R
s17 `
UCT 15 2009
.|AN HORBALf
CLERK